
	

114 HR 214 IH: Tar Sands Tax Loophole Elimination Act
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 214
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2015
			Mr. Blumenauer (for himself, Mrs. Capps, Mr. DeFazio, Mr. Pascrell, Mr. Van Hollen, Mr. Nadler, Mr. Murphy of Florida, Mr. Sherman, Mr. Grayson, Mr. Quigley, Mr. Cartwright, Ms. Lee, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify that tar sands are crude oil for purposes of
			 the Federal excise tax on petroleum.
	
	
		1.Short titleThis Act may be cited as the Tar Sands Tax Loophole Elimination Act.
		2.Clarification of tar sands as crude oil for excise tax purposes
			(a)In generalSection 4612(a)(1) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(1)Crude oilThe term crude oil includes crude oil condensates, natural gasoline, any bitumen or bituminous mixture, any oil
			 derived from a bitumen or bituminous mixture, and any oil derived from
			 kerogen-bearing sources..
			(b)Effective dateThe amendment made by this section shall apply to oil and petroleum products received or entered
			 during calendar quarters beginning more than 60 days after the date of the
			 enactment of this Act.
			
